This bill was filed February 10th, 1905, and the case was entered to the use of Joseph N. Ulman on March 11th, 1905, which was before the answers were filed and continued in that way until November, 1907. It was then entered to the use of Allen M. Hirsh. When the printing of the record was paid for and even when the briefs were printed the case still stood to the use of Mr. Ulman, but before the decree was passed by this Court it had been entered to the use of Mr. Hirsh. An order was filed by the appellants to issue a fieri facias for the costs and the same day a motion for a re-argument was filed by the appellee. Two questions are therefore presented to us.
1st. Does the motion for re-argument prevent the issuance of afieri facias for costs? And,
2nd. If not, can a writ of fieri facias issue against Joseph N. Ulman under the circumstances above stated.
1. Rule 15 of this Court provides that "No case will be reargued after the opinion of Court has been delivered unless a re-argument shall be requested by some member of the Court who concurred in the opinion, and no motion for a re-argument shall be filed after the expiration of thirty days from the day the opinion is filed." That is the only rule of this Court, and we have no statute, on the subject. It is manifest that there is nothing in it which in terms gives such motion the effect of asupersedeas. In Chappell v. Chappell, 82 Md. 646, appeals from orders which had been passed were dismissed on the ground that they were not final. The appellant filed a motion for a re-argument and pending that motion (January *Page 671 
16th, 1896) the lower Court passed an order making two of the previous orders liens on Mr. Chappell's property, and further directed him to satisfy the arrearages of alimony, suit money and counsel fees required by previous orders, within ten days. He resisted the order on the ground, amongst others, that the motion for re-argument was pending when it was passed. This Court in passing on that question in 86 Md. 538, said: "The pendency of a motion for re-argument of the previous appeals did not oust the jurisdiction of the Circuit Court for Baltimore County." It is true the Court referred to Rohrback v. Rohrback, 75 Md. 317, where it was held that the lower Court could allow counsel fees and costs to a wife on her application, after an appeal had been taken by the husband from a decree dismissing his bill for a divorce. But if a motion for a re-argument had the effect of staying further action on the decree of the Court in ordinary cases, it would have prevented such action on the orders from which appeals had been taken and dismissed, until the motion had been disposed of. Our predecessors followed the rule of the Supreme Court of the United States in Brown v. Aspden, 14 How. 25, "That a re-argument of a case decided by this Court will not be granted unless a member of the Court who concurred in the judgment desires it, and when that is the case, it will be ordered without waiting for the application of counsel." Johns
v. Johns, 20 Md. 58. And it will not be granted unless the proposition receives the support of a majority of the Judges who heard the case. Roman v. Mali, 42 Md. 558.
It is said in 18 Ency. of Pl. and Pr., 63, that "The filing of a petition for a re-hearing does not of itself operate as the stay of a remititur, nor does it have the effect of asupersedeas. The judgment on appeal is not suspended, and proceedings which may have been had under the judgment are not affected thereby." Although in some of the cases cited in the notes, as a foundation for the text, the practice is shown to be different from ours in reference to motions for new trials, which those Courts deem analagous to motions or re-hearing, our rule as to the latter is such that it seems to be clear that it was not intended *Page 672 
to give the losing party the right to stay the enforcement of a judgment or decree by filing such a motion. It might in many cases work great injustice if it were allowed.
The better practice is, however, for the party desirous of having a writ of fieri facias issued during the period of thirty days, allowed in which to file a motion for re-argument, to apply to this Court for such leave, for if any one of the Judges taking part in the decision of the case be desirous of a re-argument it would be more orderly to stay all further proceedings until the majority of the Court can determine whether it shall be granted — unless there be some special reasons for proceeding at once, such as the attempt of the losing party to dispose of his property or to place it beyond the reach of his creditors in which event the application should show the necessity for issuing a fieri facias, or other writ, at once. We now have under consideration the propriety of adopting some additional rules affecting the practice in respect to motions for re-arguments which may hereafter avoid some of the existing uncertainties and difficulties, but as the rule now is we are of the opinion that a mere motion for re-argument does not operate as a stay or supersedeas and in order to have such an effect there must be some action by the Court — taken at the instance of the party making the motion.
2. The other question is, can the appellants proceed against Mr. Ulman by a writ of fieri facias to recover the costs? Sec. 8 of Art. 24 of the Code provides that, "Whenever any suit or action, whether in the name of the State or of an individual shall be marked for the use of any person, the person for whose use such suit or action is marked shall be liable for costs as if he were the legal plaintiff." That statute is to be found under the Article on "Costs," and applies to Chancery proceedings as well as to those at law. See Miller's Eq. Proc., 106, 348. The legal and equitable plaintiffs are both liable for costs, 2Poe., sec. 212. That being so, can an equitable plaintiff relieve himself from such liability by entering the case to the use of another after the costs have been incurred by the other party? In Ruddell v. Green, 104 Md. 371, we held that Mr. Ruddell *Page 673 
was not relieved by striking out the entry to his use in the trial Court and making the entry to the use of another before judgment in this Court. In that case there were no such entries in this Court and hence it differs in that respect from the one now under consideration, but in passing on the question CHIEF JUDGE McSHERRY said, "While it is true that the right to costs does not become vested until final judgment has been pronounced, nor do they, until then, become a debt against the party upon whom they are imposed; 5 Ency. Pl.  Pr., 121; Ross v.Harper, 99 Mass. 125; still the liability for costs attaches, under the Code, to the person for whose use the suit is marked, at the moment he is thus made the cestui que use. That liability continues precisely as the liability of a surety for costs continues, until the final determination of the case, when, if the judgment be against the plaintiff, the liability at once ripens into a debt due by the party on whom they are imposed. In the case at bar the record in this Court remained unchanged as to the cestui que use and when the judgment for costs was pronounced it was pronounced against the plaintiffs of record in this Court, that is to say, against the legal plaintiff and the person to whose use the suit was marked in this Court."
But although the order to strike out the use to Mr. Ulman and to enter the case to the use of Mr. Hirsh was filed with the Clerk of this Court, can an equitable plaintiff relieve himself of liability for costs already incurred by such an order? As we have seen, this was entered to the use of Mr. Ulman before the answers were filed and so continued until after the record and briefs were printed. All of the costs were incurred with the exception of those which followed the decision of this Court, which are but a trifle as compared with the other costs. If an equitable plaintiff can thus avoid liability for costs, he could do so by striking out the use to him the day before the opinion was filed. It would seem clear that he cannot thus escape the liability for costs which attached to him when he became thecestui que use, and that an equitable plaintiff should not be permitted to strike out his name without at least first *Page 674 
applying to this Court and obtaining its consent, after the costs in this Court have been incurred. Such a practice would require us to examine the dockets whenever we file opinions in order to know who are to be held liable for costs.
In Selby v. Clayton, 7 Gill, 240, there was an attempt to make Selby a competent witness by his executing a release to his trustee in insolvency, but our predecessors held he was still liable for costs and was therefore an incompetent witness as the law then was. So in Wade v. Lynch, 21 Md. 534, a release from Lynch to his trustee divesting himself of all interest in the cause was offered in evidence, but the Court held that such release "could not affect the rights of the appellant; he was not a party to it, and should not be concluded by it." Then inRiley v. First Nat'l Bank, 81 Md. 14, there had been an attempt to dismiss some of the plaintiffs and a number of the defendants from the bill but this Court said: "We cannot conceive of a practice better calculated to lead to unsatisfactory results than that followed in this case. After a bill has been filed and proceedings had under it, when counsel have appeared and costs have been incurred, it would be an unfair advantage to allow to the plaintiff's attorney the right to dismiss his client's complaint as to parties, either plaintiffs or defendants, without the previous sanction of the Court." Of course we understand that that was a case in which the plaintiff's attorney undertook to dismiss some plaintiffs and defendants who were parties to and named in the bill, but the principle is the same, for no equitable plaintiff should be permitted to thus relieve himself of liability for costs which had already attached to him by the simple process of striking out the use, without the sanction of the Court, or agreement of the parties. Inasmuch therefore as there was no application to the Court for permission to strike out the name of Mr. Ulman as equitable plaintiff, and no such sanction obtained, he must be treated as still an equitable plaintiff when the decree was passed, and as such liable for the costs — which by the decree were "to the appellants." *Page 675